Citation Nr: 0928092	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-07 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1973 to 
December 1974 and from March 1981 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that declined to reopen the claim for service 
connection for PTSD. 

The Veteran provided testimony to the undersigned Acting 
Veterans Law Judge via videoconference hearing in August 
2006.  A copy of the transcript has been associated with the 
file.

In January 2007, the Board reopened the claim for service 
connection for PTSD and remanded the reopened claim for 
additional development.  

In March 2009, the Veteran indicated that she had more 
information and evidence to submit and requested that VA wait 
30 days prior to adjudication of the appeal.  This period of 
time has passed without the submission of addition evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Jurisdiction

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The issue of service connection for PTSD is clearly before 
the Board.  In the May 2009 post-remand brief, the 
representative considered the issue on appeal to a broader 
issue of entitlement to service connection for an acquired 
psychiatric disorder.  The Board disagrees.

In this context, the Board is cognizant of the recent 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
that found that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  

Notably, the Clemons Court involved a situation where 
multiple diagnoses for a psychiatric disorder existed, where 
one of the underlying symptoms of these diagnoses was noted 
in service, and where no prior final VA decision had been 
made on any diagnosis.  In this context, the Court 
essentially held that the appellant (given his lay 
perspective) was reasonably requesting benefits for symptoms 
of a mental condition which should be broadly construed and 
adjudicated, however the condition was diagnosed.

However, the Clemons Court specifically noted limitations in 
its scope of claim rule when multiple diagnoses exist, and 
one of those diagnoses had been subject to a prior final 
denial.  For example, the Court cited the decision in Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996) which held that a 
claim for service connection for PTSD was separate from a 
claim for an increased rating for a different mental 
condition that was already service-connected.  The 
distinction being made that a prior final decision on a 
particular diagnosis had been reached, and the rules of 
finality under 38 U.S.C.A. § 7104 could not be simply 
abrogated.  In this situation, the separate diagnoses were 
properly considered separate claims.

In this instant case, the issue of entitlement to service 
connection for an acquired psychiatric disorder, as a 
separate issue than service connection for PTSD, was 
previously denied, to include in an April 1996 Board 
decision.  Review of the claims file indicates that this 
issue has previously been developed at length, to include the 
obtainment of an Independent Medical Expert (IME) opinion.  

The January 2003 claim from which the instant appeal stems 
comes from a request for service connection for PTSD only.  
As the Veteran has previously separately pursued a claim for 
an acquired psychiatric disorder [other than PTSD], and that 
decision is final, the Board finds that her limitation of the 
claim to PTSD was an informed choice to only pursue service 
connection for this psychiatric disability at this time.  
Therefore, the only issue before the Board is a claim of 
service connection for PTSD.  Clemons, 23 Vet. App. at 8-9; 
Ephraim, 82 F.3d 399 (Fed. Cit. 1996)

The Veteran, of course, is free to file an application to 
reopen the previously denied claim.

Stressor adjudication

In January 2007, the Board issued a remand directive ordering 
the RO to make a specific determination, based upon the 
complete record, with respect to whether the Veteran was a 
victim of a personal (sexual assault) in service.  This was 
to be accomplished prior to scheduling the Veteran for VA 
PTSD examination.

There is no indication of record that the RO adjudicated the 
Veteran's claimed personal (sexual assault) stressor.  A 
remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  This issue, therefore, must be 
addressed by the RO. 


PTSD diagnosis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection is not warranted without evidence of a 
currently diagnosed disability.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

The Board observes that this is an exceptionally complex 
case.

Historically, the Veteran's psychiatric impairment since 1975 
has eluded a consistent diagnosis.  For example, she has been 
variously diagnosed with postpartum depression; depressive 
neurosis; dysthymic disorder; anxiety disorder not otherwise 
specified (NOS); major depression, probably unipolar; 
borderline personality disorder; bipolar disorder; emotional 
tension; alcohol dependence; depression; and recurrent 
depression interspersed recurrent mania precipitated 
postpartum.  

In light of the diagnostic difficulties, a psychiatric IME 
opinion was obtained in August 1995 wherein the examiner 
concluded that the Veteran manifested a bipolar disorder and 
possibly a personality disorder with histrionic and possibly 
borderline features.

With respect to a PTSD diagnosis, a VA Compensation and 
Pension (C&P) examination in August 1992 resulted in the 
examiner's conclusion that it was difficult to support a 
diagnosis of PTSD based upon conflicting information.  The 
examiner specifically stated that the Veteran met some of the 
criteria for PTSD, but that some of these criteria could also 
be used to support a diagnosis of an anxiety disorder or 
major depression.

A February 1995 VA psychology note diagnosed the Veteran with 
PTSD.  The Veteran reported stressors of witnessing a 
construction worker killed by heavy machinery and being 
assaulted by her Commanding Officer at the age of 21.  This 
diagnosis was based upon interview, mental status examination 
and psychological testing.  She was noted to experience a 
"full-range of PTSD secondary to previously described 
stressors."  Notably, this assessment was not made based 
upon review of the Veteran's complex psychiatric history.

A June 1997 VA C&P examination, based upon review of the 
claims folder and psychological testing, concluded that the 
Veteran did not meet the criteria for a PTSD diagnosis as the 
"symptoms she does have seem to affect her only in a minor 
way."

A June 1998 VA C&P examination diagnosed the Veteran with 
bipolar disorder, anxiety disorder not otherwise specified, 
and alcohol dependence (in remission).  The examiner opined 
that, even though the Veteran had some symptoms of PTSD, the 
Veteran did not meet the DSM-IV criteria for PTSD.  The 
examiner continued by noting that perhaps the Veteran did at 
one point in time have PTSD but the examiner could not 
justify making a PTSD diagnosis at that time.

Thereafter, the record reflects that the Veteran has been 
treated, at times, in the VA clinical setting for PTSD.  The 
basis for the diagnosis is not fully explained.

Statements from a VA clinical psychologist in July 2004 and 
May 2005 noted that the Veteran had been receiving VA 
treatment for bipolar mood disorder and PTSD.  The Veteran's 
PTSD was said to be attributable to a rape in the military 
and witnessing a man being killed by a piece of machinery.  
The Veteran's various symptoms were reported, but an 
explanation as to how the Veteran met the DSM-IV criteria for 
a PTSD diagnosis was not explained.

A January 2009 VA C&P examination, based upon review of the 
claims folder and psychological testing, concluded that the 
Veteran did not meet the criteria for a PTSD diagnosis for 
the reported stressors of being raped and witnessing the 
death of a civilian while she was in the military.  However, 
examiner was less than clear as to which DSM-IV criterion had 
not been met.

The Board first observes that it is aware of the Court's 
holding in McClain v. Nicholson, 21 Vet. App. 319 (2007), 
which held that the requirement of a current disability is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim even if resolved prior to VA's final 
adjudication.  In McClain, the Board denied a claim of 
service connection for a psychiatric disability on the basis 
of no current disability.  Notably, the Board had implicitly 
found that a psychiatric disability had existed during the 
appeal period but completely resolved.

In this case, the Veteran does hold a diagnosis of PTSD by VA 
clinicians.  In reopening this case in January 2007, the 
Board presumed a current diagnosis of PTSD for purposes of 
reopening the claim, as required by applicable caselaw.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1993).  However, 
the Board specifically noted that the conflict of evidence 
concerning whether the Veteran manifested PTSD and that there 
remained "some question as to the true nature of the 
[V]eteran's current psychiatric disability."  Unlike 
McClain, there has been no finding that the Veteran ever 
manifested PTSD according to the governing criteria of 
38 C.F.R. § 4.125.

The Board next observes the Court's cautions in Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003), wherein the Court 
indicated that it is not permissible for VA to undertake 
additional development for the purpose of developing negative 
evidence.

The favorable opinions in this case diagnosing PTSD are 
based, in part, upon the Veteran's alleged stressor of having 
being raped during service and are rendered without any 
benefit of review of the claims folder.  As noted by the 
Board in the January 2007, the Veteran has blamed at least 
seven different individuals for this attack over the years 
and has a history of various examiner's arriving at a 
consistent diagnosis.  

Additionally, as indicated above, the RO has failed to 
adjudicate the alleged personal assault stressor, as 
instructed by the Board in the January 2007 remand 
directives.

Moreover, the record contains conflicting opinions by various 
examiners as to whether the DSM-IV criteria for a PTSD 
diagnosis have been met, and the Board cannot discern from 
either the favorable or unfavorable opinions the exact basis 
as to how all DSM-IV criteria have been met.

Finally, the Veteran's representative argued in the May 2009 
Post-Remand Brief that additional development of this claim 
may be required.

As noted in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), guiding factors to be considered in resolving 
differences of expert medical opinion include whether (1) the 
testimony is based upon sufficient facts or data; (2) the 
testimony is the product of reliable principles and methods; 
and (3) the expert witness has applied the principles and 
methods reliably to the facts of the case.

As held in Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), 
a medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other 
evidence in the record.

Overall, the favorable opinions in this case are not based 
upon sufficient facts, some of which remained to be 
adjudicated, and the Board can find no adequate basis in the 
favorable or unfavorable opinions to weigh against the 
others.  None of these opinions explicitly recognize the 
basis for the contrary opinions and explain why those 
conclusions are wrong.  As such, the Board finds ample and 
necessary basis to remand this case for additional medical 
opinion.

As with the prior need for an IME in 1998, the evidence now 
before the Board is convincing that an extensive VA 
psychiatric examination by a panel of three Board-Certified 
Psychiatrists in necessary to resolve this appeal.  The Board 
has considered an additional IME opinion.  However, the Board 
is of the opinion that the point of dispute in this case 
appears to be the examiner impressions upon interviewing the 
Veteran's description of symptoms which can only be resolved 
with an actual in person psychiatric examination.

Other development

In May 2009, the Veteran's representative raised for the 
first time argument that there has been incomplete 
development of the claim as it pertains to obtaining medical 
records.  In particular, the representative argued that 
additional searches should be made for treatment records at 
"a Naval Hospital in Norfolk, Virginia" and treatment at 
"Ft. Devens mental health clinic in 1974."

The RO has been unable to obtain service treatment records 
(STRs) pertaining to the Veteran's first period of active 
service.  On remand, however, the Board will request that 
direct searches be conducted in the facilities and dates 
identified.  See Sheed v. Derwinski, 2 Vet. App. 256, 259 
(1992).

Finally, the Veteran's claims folder reflects that the 
Veteran had her disability benefits with the Social Security 
Administration (SSA) restored in approximately 2004.  It is 
unclear whether she underwent additional examination.  On 
remand, the RO should request any additional available 
documentation from SSA since 2004.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete medical 
file from the New Orleans VAMC since 
February 2007 and associate it with the 
claims folders.

2.  Request from SSA any medical records 
and legal documents pertaining to the 
Veteran's reinstatement of benefits in 
approximately 2004.

3.  Conduct direct searches for any 
available STRs at the following locations:

a) Fort Devens Mental Health Clinic 
from 1974 to 1975; and
    
b) Norfolk Naval Base Emergency room in 
October 1974.
    
4.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was the victim of a personal 
(sexual) assault in service.  In reaching 
this determination, address any 
credibility questions raised by the 
record.

5.  Next, arrange for the Veteran to be 
afforded a VA psychiatric examination by a 
panel of three Board-certified 
psychiatrists.  The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folders were 
reviewed.  Any indicated studies should be 
performed.

It must be specified for the examiners the 
stressor or stressors that are established 
by the record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  At this time, only 
the Veteran's stressor of witnessing the 
death of a construction worker for the 
U.S. Army Corps of Engineers when he got 
caught in a drilling rig has been 
established.

Based on a through review of the claims 
folder, and the examination findings, the 
panel should provide a consensus opinion 
addressing the following (if a consensus 
opinion cannot be achieved, the reasons for 
that must be explained by the panel in 
writing):

Determine whether the Veteran manifests 
PTSD according to the DSM-IV criteria, 
fully explaining how each criterion have 
been met or not met.  If PTSD is 
diagnosed, specify each stressor deemed of 
sufficient gravity to produce PTSD.  In 
arriving at this opinion, the examiner 
should provide a rationale for the 
opinions expressed.  If an opinion cannot 
be medically determined without resort to 
mere speculation or conjecture, this 
should be commented upon in the report.

The examiner's are requested to reconcile 
their ultimate diagnosis with the varying 
examiner impressions of record, including 
VA C&P examinations in 1992, 1997, 1998 
and 2009 as well as VA clinician 
impressions.

6.  Following completion of the foregoing, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC) and allowed an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

